No. 81-270
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1982


JACKIE KEENE,
                              Claimant and Respondent,
         VS   .
THE ANACONDA COMPANY,
                              Employer, Defendant and Appellant.


Appeal from:       Workers' Compensation Court
                   Honorable William Hunt, Judge presiding
Counsel of Record:
     For Appellant:
              Utick & Grosfield, Helena, Montana
              Andrew J. Utick argued, Helena, Montana
     For Respondent:
              Bernard Everett argued, Anaconda, Montana

                                     -
                                 Submitted:   September 14, 1982
                                   Decided:   October 13, 1982
Filed:        0K 13 1982
                T
M r . J u s t i c e John       Conway H a r r i s o n d e l i v e r e d           t h e O p i n i o n of        the
Court.


      Claimant-respondent                   petitioned              the     Workers '           Compensation
C o u r t f o r p e r m a n e n t t o t a l d i s a b i l i t y b e n e f i t s , a t t o r n e y f e e s and

a 20 p e r c e n t p e n a l t y f o r u n r e a s o n a b l e          d e l a y and r e f u s a l       to p a y
b e n e f i t s , i n J u l y , 1980.       The Workers               Compensation Court e n t e r e d
judgment         for   the    c l a i m a n t on a l l i s s u e s .            Defendant-appellant,

Anaconda          Company         appeals           the           judgment           of     the        Workers

Compensation C o u r t .
      C l a i m a n t was employed w i t h t h e Anaconda Company a s a b o i l e r -
m a k e r a t t h e B e r k l e y P i t i n B u t t e , Montana.                  On A u g u s t 2 3 , 1 9 7 8 ,

claimant         was    riding       in     a     two       and     one-half         ton     truck        in    the
B e r k l e y P i t when t h e t r u c k c a u g h t f i r e .              C l a i m a n t jumped o u t of

t h e t r u c k w i t h a f i r e e x t i n g u i s h e r i n h i s hand and l a n d e d o n h i s

l e f t leg.       C l a i m a n t i m m e d i a t e l y f e l t p a i n i n h i s lower b a c k and
l e f t leg.
      On A u g u s t 2 4 , 1 9 7 8 , c l a i m a n t went t o see D r . J a m e s P . Murphy,

an orthopedic surgeon                  i n Butte,            Montana,         f o r treatment             of    his

lower b a c k and l e g p a i n .           Dr.    Murphy recommended c l a i m a n t u n d e r g o
a myelogram b u t c l a i m a n t r e f u s e d               t o c o n s e n t to a myelogram and
asked f o r a second o p i n i o n .               Dr.      Murphy r e f e r r e d c l a i m a n t t o D r .
Johnson,       a neurosurgeon           ,   who examined c l a i m a n t on S e p t e m b e r 1 3 ,
1978.       Dr.     J o h n s o n found c l a i m a n t had s u f f e r e d a " l o w b a c k and

lower      leg     muscular        ligamentous"                injury       but       found       no    "neural

component" to c l a i m a n t s p a i n .               Dr.       Murphy t h e n r e l e a s e d c l a i m a n t
and     claimant        was      treated          by     Dr.        Phillip       A.       Blom,       D.C.,      a

chiropractor in Butte,                  Montana.             Dr.     Blom t r e a t e d c l a i m a n t from
S e p t e m b e r 2 9 , 1 9 7 8 , u n t i l November 3 , 1 9 7 8 , f o r a " l u m b a r s a c r a l
strain      with       accompanying             myofacitis            and     grade        I1     radiculitis
left."       On November 3 , 1 9 7 8 , D r . B l o m r e l e a s e d c l a i m a n t to r e t u r n
t o work.

      When       claimant        continued             to     complain          of        pain,     Dr.        Blom

r e f e r r e d him t o D r .      David P . J a c o b s o n , a n o r t h o p e d i c s u r g e o n i n
M i s s o u l a , Montana.       Dr.    J a c o b s o n examined c l a i m a n t on November 7 ,
1 9 7 8 , and recommended c l a i m a n t r e t u r n t o f u l l y a c t i v e employment.
Claimant         returned           t o work            as     a    boilermaker with               the     Anaconda

Company o n November 9 , 1 9 7 8 .                            C l a i m a n t t e s t i f i e d he had t o q u i t
a f t e r w o r k i n g o n l y f o u r h o u r s b e c a u s e of p a i n .
       On November 1 0 , 1 9 7 8 , c l a i m a n t saw D r . Ladd D . R u t h e r f o r d , a n
orthopedic           surgeon,             in        Bozeman,         Montana.               Claimant       saw     Dr.

Rutherford          on       two o c c a s i o n s a f t e r which D r .                   Rutherford          advised
c l a i m a n t t h a t h e would n o t d o a n y damage t o h i m s e l f by r e t u r n i n g
to    work      but      that        he        may     have        periodic          back    pain.         Claimant

r e t u r n e d t o work w i t h t h e Anaconda Company as a b o i l e r m a k e r on or
a b o u t December 1, 1 9 7 8 .                      C l a i m a n t c o n t i n u e d w o r k i n g u n t i l March

1 9 7 9 , when c l a i m a n t q u i t b e c a u s e of p a i n .
       On    April        19,       1979,           claimant        went       to    work     f o r Union         Tank
Works,       Inc.,       i n Missoula,                Montana,           as a b o i l e r m a k e r .     Claimant

quit     work       a t Union             Tank Works,               Inc.,       on    S e p t e m b e r 11, 1 9 7 9 .
S h o r t l y t h e r e a f t e r , c l a i m a n t worked a t Weiss C o n s t r u c t i o n Company
f o r a p e r i o d o f e i g h t d a y s and q u i t when t h e j o b w a s f i n i s h e d .

       On O c t o b e r        7,   1979,           c l a i m a n t began        working       for      Refractory
Construction,                Inc.         as    a     boilermaker.                Claimant         q u i t work     on
O c t o b e r 1 7 , 1 9 7 9 , b e c a u s e of l o w b a c k p a i n .                On O c t o b e r 3 0 , 1 9 7 9 ,

claimant returned                   to Dr.           Blom      for treatment.                Dr.   Blom        treated
c l a i m a n t on f o u r o c c a s i o n s .
       On    April        22,       1980,           claimant         went       to    work     for      Combustion

Engineering           Company.                 Claimant            was     fired      on     April       29,     1980,
because of a p e r s o n a l i t y c o n f i c t with h i s employer.                                  On December

1 3 , 1979,        c l a i m a n t w a s examined b y D r .                      Arnold G .        Peterson,        an
o r t h o p e d i c s u r g e o n i n Missoula , Montana.                            Dr.     Peterson s t a t e d ,
" [ h ] is h i s t o r y ,      [claimant's]            ,    p h y s i c a l f i n d i n g s and x - r a y s     [sic]
a r e a l l f a i r l y c h a r a c t e r i s t i c of             a musculoskeletal               etiology for
his    back      pain         and     I    s t r o n g l y doubt            that      it    has    a    neurogenic

origin."          Dr.        P e t e r s o n s u g g e s t e d c l a i m a n t s h o u l d s e e k work t h a t

i s less l a b o r i n t e n s i v e .

      When c l a i m a n t s u b m i t t e d D r . P e t e r s o n ' s r e p o r t to t h e Anaconda
Company's a d j u s t e r ,           it was r e q u e s t e d t h a t he be examined b y D r .
John H.        Avery,        an orthopedic              surgeon       i n Great F a l l s ,          Montana.

Dr.    A v e r y s t a t e d c l a i m a n t had s u s t a i n e d a " s o f t t i s s u e i n j u r y to

the    lumbosacral           spine        as a r e s u l t       of     his     a c c i d e n t of     August,
1978."         Dr.      Avery a d v i s e d c l a i m a n t       f i n d work       i n an occupation
w h i c h would n o t         i n v o l v e e x c e s s i v e bending of           h i s b a c k or h e a v y

lifting.           However,         the         Anaconda       Company        still refused            to     pay
workers        c o m p e n s a t i o n b e n e f i t s t o c l a i m a n t or c l a i m a n t ' s m e d i c a l
expenses.             Claimant t e s t i f i e d        due to Anaconda's               refusal        t o pay

benefits         or     medical         expenses,         claimant        exhausted          all       of     his
s a v i n g s w h i c h amounted to o v e r $ 1 5 , 0 0 0 and l o s t h i s home and t w o
trucks.

       I n J u l y 1980,        claimant petitioned                   t h e Workers1 Compensation
C o u r t f o r p e r m a n e n t t o t a l d i s a b i l i t y b e n e f i t s , a t t o r n e y f e e s and
a 20 p e r c e n t p e n a l t y f o r u n r e a s o n a b l e d e l a y and r e f u s a l             to pay

benefits.          The Workers              C o m p e n s a t i o n C o u r t found c l a i m a n t is p e r -
manently         totally        disabled,            ordered       the     Anaconda          Company          pay

claimant's         r e a s o n a b l e c o s t s and a t t o r n e y f e e s and h e l d c l a i m a n t

was e n t i t l e d t o a 20 p e r c e n t i n c r e a s e i n award f o r u n r e a s o n a b l e

delay      and       refusal       to     pay      claimant       permanent          total       disability
benefits.          D e f e n d a n t , Anaconda Company, a p p e a l s t h e r u l i n g o f t h e
lower c o u r t .
      The i s s u e s r a i s e d o n a p p e a l are a s f o l l o w s :
      1.     Whether         the        lower       court       erred      in      finding        that        the

claimant         is p e r m a n e n t l y       t o t a l l y disabled        because       he   could        not
r e t u r n t o h i s f o r m e r o c c u p a t i o n as a b o i l e r m a k e r .
      2.     Whether         there        is      substantial         evidence         to    support          the
lower c o u r t ' s       f i n d i n g t h a t t h e c l a i m a n t could not engage i n h i s
former       occupation            as       a    boilermaker          since       August         23,        1978.
      3.     W h e t h e r t h e l o w e r c o u r t e r r e d i n a w a r d i n g c l a i m a n t t h e 20
p e r c e n t i n c r e a s e f o r u n r e a s o n a b l e d e l a y and r e f u s a l to p a y bene-
f i t s u n d e r s e c t i o n 39-71-2907          ,   MCA.

      The      Anaconda         Company           contends        the     lower       court       erred        in

f i n d i n g c l a i m a n t t o be p e r m a n e n t l y t o t a l l y d i s a b l e d b e c a u s e t h e

court did not apply the s t a t u t e properly.                                The s t a t u t e d e f i n i n g
permanent        total d i s a b i l i t y         is s e c t i o n 3 9 - 7 1 - 1 1 6 ( 1 3 ) ,         MCA,     which

states:

               " 'Permanent           total disability            means a con-
              d i t i o n r e s u l t i n g from i n j u r y as d e f i n e d i n
              t h i s c h a p t e r t h a t r e s u l t s i n t h e loss o f
              a c t u a l earnings o r earning capacity t h a t
              e x i s t s a f t e r t h e i n j u r e d w o r k e r i s as f a r
              r e s t o r e d a s t h e p e r m a n e n t c h a r a c t e r of t h e
              i n j u r i e s w i l l p e r m i t and w h i c h r e s u l t s - -e
                                                                              in th
              w o r k e r -h a v i n g - -s o n a b l e p r o s p e c t o f f i n -
                             -          no r e a
              d i n g r e g u l a r employment o f a n y k i n d - t h e
              --                                                              h
              n o r m a l l a b o r - a r k e t . ~ i s a F i 1 - s m b1 Mont. 7 6 , 438 P.2d                     660,        t h i s Court h e l d , " [ t l h e
i n t e n t i o n of    t h e L e g i s l a t u r e m u s t f i r s t be d e t e r m i n e d               from t h e

p l a i n meaning of            t h e words used,                     and    if     i n t e r p r e t a t i o n of    the

s t a t u t e may be so d e t e r m i n e d ,               t h e c o u r t s may n o t go f u r t h e r and
a p p l y a n y o t h e r means o f i n t e r p r e t a t i o n              ."
       Claimant         cites     Brurud           v.       Judge           Moving      and     Storage         Co.     &

Trans.       I n s . Co.      ( 1 9 7 7 ) , 1 7 2 Mont. 2 4 9 , 5 6 3 P.2d 5 5 8 , w h e r e t h i s
Court held:
              "The s t a t u t e d o e s r e q u i r e t h a t h e h a v e no
              reasonable             prospect       of       finding       regular
              employment i n t h e n o r m a l l a b o r m a r k e t ; b u t it
              d o e s n o t s e t o u t t h a t h e m u s t h a v e made a
              r e a s o n a b l e e f f o r t to s e c u r e s u c h employment.
              I n some c a s e s , t h i s C o u r t c a n f o r e s e e t h e
              f u t i l i t y of such an e f f o r t . "            1 7 2 Mont. a t
              2 5 3 , 563 P.2d a t 560.
A s t h i s Court s t a t e d i n Brurud,                     s u p r a , i n some cases it would be
futile       for a      claimant        t o e v e n a t t e m p t to f i n d         employment.           In
Brurud,       supra,      c l a i m a n t was a g e f i f t y - e i g h t      a t t h e t i m e of       the
i n j u r y and had r e a c h e d s i x t y - t w o by t h e t i m e of t h e h e a r i n g .              He

had been involved               i n h e a v y l a b o r a l l of      his life.            The m e d i c a l

reports       stated      claimant was            too old       f o r h i s back          i n j u r y t o be
fused       or    greatly        improved.             However,         in     the     present       case,

c l a i m a n t was a g e t h i r t y - t w o    when t h e a c c i d e n t o c c u r r e d        and    had
been     trained        as     a mechanic         and    welder       prior         t o working          as a
boilermaker.            Here, t h e lower c o u r t made a f i n d i n g t h a t c l a i m a n t

c o u l d n o t r e t u r n t o h i s n o r m a l o c c u p a t i o n as a b o i l e r m a k e r .        The
lower c o u r t d i d n o t make a f i n d i n g t h a t c l a i m a n t had no r e a s o -
n a b l e p r o s p e c t of    f i n d i n g r e g u l a r employment of a n y k i n d i n t h e

normal l a b o r market.              T h u s , w e h o l d t h e lower c o u r t d i d n o t p r o -

perly       apply     section         39-71-116(13),          MCA,       and    we     remand       to    the
l o w e r c o u r t to make a f i n d i n g o f w h e t h e r c l a i m a n t h a s no r e a s o n -

a b l e p r o s p e c t of     f i n d i n g r e g u l a r employment o f            any k i n d    i n the

normal l a b o r market.
       The Anaconda Company n e x t a r g u e s t h e r e was n o t                         substantial

credible         evidence        to    support         the    lower      court's          finding        that
c l a i m a n t c o u l d n o t e n g a g e i n h i s f o r m e r o c c u p a t i o n as a b o i l e r -
maker.       I n S t e f f e s v. 9 3 L e a s i n g C o . ,      Inc.     ( 1 9 7 8 ) , 1 7 7 Mont. 8 3 ,

580 P.2d         450,    t h i s Court        stated:         " [w] e c a n n o t s u b s t i t u t e o u r
j u d g m e n t f o r t h a t o f t h e t r i a l c o u r t as t o t h e w e i g h t of t h e e v i -
d e n c e on q u e s t i o n s of f a c t .       Where t h e r e is s u b s t a n t i a l e v i d e n c e
t o s u p p o r t t h e f i n d i n g s of t h e W o r k e r s 1 C o m p e n s a t i o n C o u r t , t h i s

Court cannot overturn the decision."                           Here, t h e g e n e r a l c o n s e n s u s

of    the    d o c t o r s who examined            c l a i m a n t was       that    he    should        find
l i g h t e r work i f       he c o u l d n o t be c o m f o r t a b l e w h i l e w o r k i n g a s a
boilermaker.             This      Court        will    not    reverse         the     lower       court's
f i n d i n g t h a t c l a i m a n t c o u l d n o t r e t u r n t o work as a b o i l e r m a k e r ,

but again we note,                t h i s d e t e r m i n a t i o n a l o n e does not s u p p o r t a

f i n d i n g of permanent t o t a l d i s a b i l i t y .
       The n e x t i s s u e i s w h e t h e r t h e lower c o u r t e r r e d i n a w a r d i n g

c l a i m a n t t h e 20 p e r c e n t i n c r e a s e f o r u n r e a s o n a b l e d e l a y and r e f u -
s a l t o p a y b e n e f i t s u n d e r s e c t i o n 39-71-2907,            MCA.       This section
states:

               "--- r e a s e - award -- u n r e a s o n a b l e d e l a y o r
                 I n-c            in  -p
                                                     for                                -
               r e f u s a l - -- .
                               to pay           When payment of c o m p e n s a t i o n
               h a s b e e n u n r e a s o n a b l y d e l a y e d o r r e f u s e d by a n
               i n s u r e r , e i t h e r p r i o r or s u b s e q u e n t t o t h e
               i s s u a n c e o f a n o r d e r by t h e w o r k e r s ' compen-
               s a t i o n judge g r a n t i n g a c l a i m a n t compensation
               b e n e f i t s , t h e f u l l amount o f t h e c o m p e n s a t i o n
               b e n e f i t s d u e a c l a i m a n t , b e t w e e n t h e t i m e com-
               p e n s a t i o n b e n e f i t s were d e l a y e d or r e f u s e d and
               t h e d a t e o f t h e o r d e r g r a n t i n g a c l a i m a n t com-
               p e n s a t i o n b e n e f i t s , may be i n c r e a s e d by t h e
                                                                        ."
               w o r k e r s ' c o m p e n s a t i o n j u d g e by 2 0 %
      From      and     after      the      receipt      by   Anaconda         of     Dr.     Peterson's

report, buttressed               b y t h e r e p o r t of      Dr.    Avery,         Anaconda         should
have e n t e r t a i n e d no doubt t h a t c l a i m a n t w a s d i s a b l e d , even though
it questioned           t h e t o t a l e x t e n t of h i s d i s a b i l i t y .        C l a i m a n t was
entitled        to     compensation            payments        when      the        d o c t o r fs    report

showed a d i s a b i l i t y .         S e c t i o n 39-71-709,        MCA.         R e f u s a l to make
compensation          payments         to    claimant         by   Anaconda          in     the      circum-
s t a n c e s h e r e was u n r e a s o n a b l e ,   and t h e p e n a l t y p r o v i d e d        i n sec-

t i o n 39-71-2907,         MCA, may be a p p l i e d by t h e c o m p e n s a t i o n j u d g e           to
w h a t e v e r amount o f d i s a b i l i t y is e v e n t u a l l y awarded t o c l a i m a n t .
      Claimant         is    likewise        entitled         to   costs       and      attorney        fees

u n d e r s e c t i o n 39-71-611      ,   MCA.

      R e v e r s e d and remanded f o r f i n d i n g s and judgment i n a c c o r d a n c e

herewith.
                                                       (- - -
                                                         --' I




                                               - s t i c=
                                                -
                                                Ju      e %-
We concur:




    Justices
                                                  - 7 -
Mr. Justice Fred J. Weber specially concurring:
     I agree with the holding of the majority opinion remanding

the cause to the Workers' Compensation Court to make a
finding on the absence of a reasonable prospect of finding

regular employment of any kind in the normal labor market;
and also agree with the majority conclusion that we will
not reverse the lower court's finding that claimant could

not return to work as a boilermaker.
     I do not agree with the holding of the majority that

the twenty percent penalty allowed in section 39-71-2907,
MCA, necessarily should be applied.    This conclusion appears
to me to be premature.   We are sending the case back for
determination by the court as to the extent of the disability,

and do not know whether it will turn out to be permanent or

temporary, partial or full.   Under those circumstances, I do
not believe it is appropriate to suggest that the reports
of Drs. Peterson and Avery are sufficient to warrant applica-
tion of the maximum penalty at this time.   That appears
particularly true in the present case where we find a large
number of qualified medical experts who concluded that
claimant in fact did not have a disability and was free to

go back to work as a boilermaker.
Mr. Justice Frank B. Morrison, Jr., dissenting:

     I respectfully dissent.
     I agree with the majority opinion that a finding by the
Workers' Compensation Court that claimant was disabled from

performing work as a boilermaker is not sufficient to support
a finding of permanent total disability.   However, there is

substantial credible evidence in the record to uphold the
finding of the Workers' Compensation Court that this claimant
did suffer from a total disability.
     The majority correctly quotes section 39-71-116(13),
MCA, which sets forth the definition of permanent total
disability for workers' compensation purposes.    That statute
requires that claimant show he has no reasonable prospect of
regular employment in the normal labor market.

     Evidence was provided by claimant at the hearing in
this matter, that claimant was unable to hold any kind of
regular job due to the pain experienced by claimant.   Claimant's

testimony is corroborated by testimony from a highly reputable
board certified orthopedic surgeon, Arnold Peterson, showing
that claimant suffered from a thirty-five percent disability.

This evidence, when combined with evidence of claimant's
lack of education and inability to qualify for employment
other than that of a boilermaker, provides substantial
credible evidence for a finding by the Workers' Compensation
Court that this claimant was permanently totally disabled.

     It certainly would have been better for the Workers'
Compensation Court to make a specific factual finding supporting
the reason for its determination of permanent total disability.
However, we can imply such a finding.   In light of the fact
that the Workers' Compensation Act is to be liberally construed
in favor of the worker, I would imply such a finding in this
situation because there is certainly evidence in the record

to uphold the determination herein made.




I concur   h Justice Morrison's dissent.
                                            I